DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 53-72 responsive to communications on 08/16/2022 are pending.
Applicant’s election of Group I, claims 53-66 drawn to a method for reprogramming somatic cells in the reply filed on 08/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 67-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made as being treated without traverse in the reply filed on 08/16/2022.
Claims 53-66 have been examined on their merits.

Information Disclosure Statement
	The Information Disclosure Statements received on 04/23/2020 and 03/24/2021 have been received and considered.

Claim Interpretation
	Claim 53 recites the term “somatic cell”. As defined by the Specification, “’Somatic cell,’ as used herein, refers to a cell that forms, in part, the body of an organism. Examples of somatic cells include, but are not limited to fibroblasts, keratinocytes, skin cells, blood cells, epithelial cells, lung cells, glia, neurons, adipocytes, and hepatocytes” (paragraph [0028]). Providing further context, Specification also states, “In particular, the current invention provides therapeutic cells based on somatic cells, not stem cells” (paragraph [0005]). Additionally, clarifying further, the Specification states, “Currently there are two main sources of these therapeutic cells, one is differentiation from ES (embryonic stem) or iPS (induced pluripotent stem) cells and the other is direct or indirect reprogramming from somatic cells” (paragraph [0063]).
	However, this is contradictory to how the term “somatic cell”is understood in the art. 
	As evidenced by Merriam-Webster (from Wayback Machine, 2015), a somatic cell is “one of the cells of the body that compose the tissues, organs, and parts of that individual other than germ cells”.
Additionally, as evidenced by Estrov (Clinical Lymphoma, Myeloma & Leukemia Supplement, 2009), multipotent stem cells are somatic (adult; tissue-specific) stem cells (pS320, Table 1). Furthermore, as evidenced by Estrov, induced pluripotent stem cells are obtained by dedifferentiation of mature somatic cells (pS322, Induced pluripotent stem cells), and are therefore a type of somatic cell as well.
	As evidenced by Hong et al. (Mutation Research, 2007), the terms “somatic cells” and “embryonic stem cells” are used to describe distinct cell populations (Abstract, p48). Therefore, embryonic stem cells are not generally considered somatic cells in the art.
	Therefore, adult stem cells and induced pluripotent stem cells are considered somatic cells in the art, while embryonic stem cells are not.
	However, it is noted that the specific definition of “somatic cell”, as defined by the Specification, does not explicitly exclude somatic stem cells or induced pluripotent stem cells, it only appears that they could be in light of the broader statements of the Specification.
	Therefore, because the specific definition found in the Specification does not exclude adults stem cells and induced pluripotent stem cells from types of “somatic cells”, and since these cells types are considered somatic cells in the art, giving the term its broadest reasonable interpretation in light of the Specification and the art, the term “somatic cell” been interpreted to be any adult cell-type (excluding gametes), including adult stem cells and induced pluripotent stem cells.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 53-58, 60-63, and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. Cell Stem Cell, 2015, on IDS 04/23/2020, previously cited 06/16/2022, hereafter “Hu”) in view of Ioannis et al. (WO 2017/091844 A1, 2017, on IDS 04/23/2020, hereafter “Ioannis”).

In regards to claims 53, 55-58 and 62, Hu teaches that fibroblasts (a somatic cell type) can be converted to other cell types (including specifically neurons) by a chemical cocktail (Summary, p204) that comprises valproic acid (VPA, a CYP2CP inhibitor), CHIR99021 (GSK-3 inhibitor), Repsox (TGFβR inhibitor), and forskolin (adenyl cyclase activator) (Figure 1, p205). Hu teaches that it had previously been show that a cocktail of VPA, CHIR99021, and Repsox alone were sufficient to neural progenitor cells from human somatic cells (Results, p204).
Hu does not explicitly teach that the cocktail comprised a WNT inhibitor.
However, Ioannis teaches a method for differentiating induced pluripotent stem cells to eyefield progenitor cells, retinal pigment epithelial cells, and photoreceptor cells, amongst others, comprising culturing these cells with a WNT signaling antagonist (inhibitor) (Summary of the Invention, p2-5). Ioannis also teaches that millions of people suffer from retinal diseases, disorders, and conditions that relate to dysfunction, injury, and loss of the retinal pigment epithelium, neural retina, and choroid, including macular degeneration (Background to invention, p1, lines 1-18). Ioannis continues that there is therefore a need to produce these cells as to treat these diseases (Background to invention, p1, lines 19-27).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Hu and add a WNT inhibitor because it would be effective in promoting the differentiation of cells in retinal cell types which could be used for treat patients. Furthermore, because Ioannis teaches that WNT antagonists (inhibitors) were effective in promoting the differentiation of retinal cell types and Hu and Ioannis are in the same technical field of differentiating neurons with chemical compounds, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 54, Hu does not explicitly teach a second reprogramming comprising enhancing agents sonic hedgehog, taurine, or retinoic acid.
	However, Ioannis teaches that after cells are differentiated into eyefield progenitor cells they can be differentiated into photoreceptors in the presence of agonists of retinoic acid, hedgehog signaling, and taurine (of which retinoic acid, sonic hedgehog, and taurine are types) (p3, lines 15-24).
	As above, Ioannis also teaches that millions of people suffer from retinal diseases, disorders, and conditions that relate of dysfunction, injury, and loss of the retinal pigment epithelium, neural retina, and choriod (Background to invention, p1, lines 1-18). Ioannis continues that there is therefore a need to produce these cells as to treat these diseases (Background to invention, p1, lines 19-27).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Hu and add a step of culturing cells with sonic hedgehog, taurine, and/or retinoic acid because it would be effective in promoting the differentiation of cells to retinal cell types, and specifically photoreceptors, which could be used for treat patients. Furthermore, because Ioannis teaches that agonists of retinoic acid, hedgehog signaling, and taurine were effective in promoting the differentiation of retinal cell types and Hu and Ioannis are in the same technical field of differentiating neurons, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 60, Hu teaches that fibroblasts were derived from human foreskin (p204-205, Results, Induction of neuronal cells from adult fibroblasts by small molecules). Hu also teaches that it is known in the art that urinary cells can be induced into neural progenitor cells (p204, Introduction, column 2).
In regards to claim 61, Hu and Ioannis are silent on whether Axin2 stabilization or accumulation results in generation of a target cell.
However, as Applicant’s disclosure (claim 61 and Specification, see paragraph [0012], “In certain embodiments the enhancing agent(s) is a WNT agonist and a WNT antagonist . . . result in an Axin2 that is pharmacolgically stabilized”) indicates that the method of claim 61 is sufficient to induce Axin2 stabilization or accumulation results in generation of a target cell, and since the method of Hu, as modified by Ioannis carries out this step, the reference method is deemed to inherently induce Axin2 stabilization or accumulation results in generation of a target cell as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
In regards to claim 63, as above, Hu teaches that fibroblasts were derived from human foreskin (p204-205, Results, Induction of neuronal cells from adult fibroblasts by small molecules), and therefore harvested from a patient. Additionally, as above, Hu teaches that teaches that these cells can be reprogrammed to neural cells, and specifically to retinal cells, as modified by Ioannis (see discussion of claim 53). Therefore, Hu as modified by Ioannis also teaches reprogramming into a target cell. As above, a person of ordinary skill in the arts would be motivated to modify the method of Hu, and differentiate retinal cell types because they could be used for therapies. Furthermore, because Hu and Ioannis are in the same technical field of differentiating neural cells, it could be done with predictable results and a reasonable expectation of success.
Furthermore, Hu teaches that in another study that utilized fibroblasts from skin, their results indicate that the chemical induction protocol might be a feasible way to generate patient-specific neuronal cells that might be useful for neurological disease modeling, related mechanical studying, and drug screening (p209, Generation of hciNs from FAD patient fibroblasts). Therefore, Hu teaches that the target cell could be used treated with a potential therapeutic agent to determine the effectiveness of the agent to improve cell health or reduce cell death in a subject.
In regards to claim 65 and 66, Hu teaches that the method is useful for regenerative medicine (Abstract, p205), but does not explicitly teach the step of delivering a target cell to subject in need thereof. 
However, Ioannis teaches that the various cells may be implanted into the retina, or sub-retinal space, or in a subject’s eye, to treat retinal diseases, disorders, and conditions, including atrophy and age-related macular degeneration, amongst others (p28-29, Advantages of the invented method, examples “n” and “In further relation to n”).
As above, a person of ordinary skill in the arts would be motivated to modify the method of Hu, and differentiate retinal cell types because they could be used for therapies. Furthermore, because Hu and Ioannis are in the same technical field of differentiating neural cells, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Hu and Ioannis render the invention unpatentable as claimed.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Ioannis, as applied to claims 53-58, 60-63, and 65-66 above, and further in view of Kaini et al., ARVO Annual Meeting Abstract, 2014, hereafter “Kaini”).
Teachings of Hu and Ioannis have been described before.
In regards to claim 59, Hu, as above Hu does not explicitly teach a WNT inhibitor, and specifically WNT inhibitors IWR-1 and XAV939.
As above, Ioannis teaches a WNT inhibitor (Summary of the Invention, p2-5). Ioannis also teaches that the WNT inhibitor IWP can be used to differentiate embryonic stem cells to eyefield progenitor cells (p44, lines 30-33), and that WNT inhibitor IWP2 can be used to generate cells capable of generating retinal cell derivatives (p40, lines 5-23).
However, Ioannis is silent on whether WNT inhibitors IWR-1 or XAV939, specifically, could drive differentiation of retinal cell types. 
Since IWP, IWP2, IWR-1, or XAV939 are all small molecules known to inhibit WNT signaling, and since, as above, Ioannis teaches that they can be used to drive differentiation of retinal cell types, it would be expected that they could be substituted for the same purpose. Additionally, the Specification states that other WNT inhibitors include IWP2, amongst others (Specification, paragraph [0075]).
However, in the event that they are not, Kaini teaches induced pluripotent stem cells could be induced to differentiate into retinal cells with a cocktail comprising the WNT inhibitor IWR-1 (Methods, first page). Kaini also teaches that advances in recent years to generate different retinal precursor cells from pluripotent stem cells have instilled hopes for cell replacement therapy in retinal degeneration diseases and retinal trauma (Abstract, first page).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Hu, as suggested by Ioannis, and use IWR-1 specifically, because, as taught by Kaini, it is effective for differentiating retinal cell types, which could be used for replacement therapies. Furthermore, because Kaini demonstrates that IWR-1 can effectively lead to the differentiation of retinal cells, and Hu, Ioannis, and Kaini are in the same technical field of differentiating neurons with chemical compounds, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Hu, Ioannis, and Kaini renders the invention unpatentable as claimed.
	
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Ioannis, as applied to claims 53-58, 60-63, and 65-66 above, and further in view of Bakondi (Expert Review of Ophthalmology, 2016, hereafter “Bakondi”).
Teachings of Hu and Ioannis have been described before.

In regards to claim 64, neither Hu nor Ioannis explicitly teach that a somatic cell or target cell can be manipulated through gene editing to silence or repair a defective gene.
	However, Bakondi teaches that a variety of methods that employ CRISPR/Cas-9 mediated repair of cells that could potentially be used to treat retinal dystrophy are known in the art (p389, Ex vivo repaired cells for autologous transplants). Bakondai also teaches that these technique could be used to treat retinal diseases (p389, Ex vivo repaired cells for autologous transplants). Additionally, Bakondi teaches that the ability to modify the genome at specific sites has generated much hope because it would be possible to cure monogenetic diseases by eliminating the mutations that cause them (p399, Future outlook).
	Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Hu, as suggested by Ioannis, and manipulate cells gene editing to silence or repair a defective gene because Bakondi teaches that it could eliminate genetic mutations that cause disease. Furthermore, because Bakondi teaches that methods for using gene editing to silence or repair genes, and specifically in to context of retinal disease, are known in the art, it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Hu, Ioannis, and Bakondi renders the invention unpatentable as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632     

                                                                                                                                                                                                   /RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635